Citation Nr: 0207435	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  96-33 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD) with depression.

2.  Entitlement to a rating higher than 10 percent for 
tinnitus.

3.  Entitlement to a rating higher than 10 percent for 
residuals of a stress fracture of the right femoral neck.

4.  Entitlement to a rating higher than 10 percent for 
residuals of a stress fracture of the left femoral neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to June 
1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1995 RO decision which denied an increase in a 
10 percent rating for service-connected PTSD with depression, 
and granted service-connection and 0 percent ratings for 
tinnitus and for residuals of stress fractures of the right 
and left femoral necks (hip conditions).  The veteran 
appealed for higher ratings for all four conditions.  In 
November 1999, the Board remanded these issues to the RO for 
further developmnet.  In a January 2001 decision, the RO 
granted a higher rating of 30 percent for PTSD with 
depression, and higher initial ratings (effective the date of 
service connection) of 10 percent for tinnitus, 10 percent 
for residuals of a stress fracture of the right femoral neck, 
and 10 percent for residuals of a stress fracture of the left 
femoral neck.


FINDINGS OF FACT

1.  Service-connected PTSD with depression produces no more 
than a definite degree of social and industrial impairment, 
and it produces no more than some occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
various symptoms.

2.  Since the effective date of service connection, the 
veteran has received the maximum 10 percent schedular rating 
for tinnitus.  The condition does not present an exceptional 
or unusual disability picture rendering impracticable the 
application of the regular schedular rating standards.

3.  Residuals of a stress fracture of the right femoral neck 
have generally resulted in no limitation of right hip motion 
since the effective date of service connection.  Most 
recently the condition was noted to result in the following 
limitation of motion of the right hip: flexion to 100 degrees 
(with some pain after 90 degrees); adduction to 20 degrees 
(with some discomfort after 10 degrees); abduction to 30 
degrees (with some pain after 20 degrees); external rotation 
to 30 degrees (with some pain); and internal rotation to 20 
degrees (with pain beginning at 10 degrees).  There is no 
malunion of the right femur.

4.  Residuals of a stress fracture of the left femoral neck 
have generally resulted in no limitation of left hip motion 
since the effective date of service connection.  Most 
recently the condition was noted to result in the following 
limitation of motion of the left hip: flexion to 100 degrees 
(with pain at 90 degrees); adduction to 20 degrees (with 
minor discomfort); abduction to 30 degrees (with minor 
discomfort); external rotation to 30 degrees (with pain); and 
internal rotation (with pain beginning at 15 degrees).  There 
is no malunion of the left femur.


CONCLUSIONS OF LAW

1.  Service-connected PTSD with depression is no more than 30 
percent disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).

2.  Since the effective date of service-connection, tinnitus 
has been no more than 10 percent disabling.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 3.321 (2001); 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998), 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2001).

3.  Since the effective date of service-connection, residuals 
of a stress fracture of the right femoral neck have been no 
more than 10 percent disabling.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253, 
5255 (2001).

4.  Since the effective date of service-connection, residuals 
of a stress fracture of the left femoral neck have been no 
more than 10 percent disabling.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253, 
5255 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from June 1982 
to June 1992.  A review of her service medical records 
revealed treatment for a variety of conditions, including 
anxiety, tinnitus, and bilateral hip pain.  In July 1990, the 
veteran was injured in an automobile accident.  X-ray 
examination of the pelvis, performed at that time, revealed 
well maintained hip joint spaces and sacroiliac joints.  
There was no evidence of fracture or other osseous 
abnormality.  An April 1992 treatment report noted the 
veteran's complaints of persistent bilateral hip pain.  
Physical examination revealed a full range of motion in the 
hips with pain, worse on the left.  An assessment of 
bilateral femoral neck stress fractures was given.  The 
veteran's discharge examination, dated in May 1992, noted 
that she was being treated for chronic pelvis pain and 
anxiety disorder.  A medical history report completed at that 
time noted the veteran's history of having experienced ear 
trouble and hearing loss.  A June 1992 bone scan found no 
evidence of stress fractures of the hips.  

On an audiological evaluation in September 1992, there were 
no complaints of tinnitus.

A psychological evaluation, dated in August 1992, was 
received from S. Levenberg, Ph.D.  Dr. Levenberg's evaluation 
noted that it was based exclusively on the veteran's self 
report.  The report noted the veteran's complaints of 
depression, crying spells and nightmares.  It also noted that 
she was quite active in her church and that her neighbors 
have been supportive.  Mental status examination revealed the 
veteran's speech to be coherent, logical, goal-directed and 
adequately elaborated.  Mood was depressed and there was an 
absence of animation.  Intellectual level was estimated to be 
in the average to above-average category.  The report 
concluded with a diagnosis of PTSD.

In September 1992, a VA psychiatric examination was 
conducted.  The report of this examination noted the 
veteran's complaints of anxiety, depression and nightmares.  
Mental status examination revealed the veteran to be neatly 
dressed, alert and pleasant.  Verbal productivity, 
orientation, memory, insight and judgment appeared adequate.  
The report noted the testing performed in August 1992, and 
diagnosed the veteran with PTSD with depression. 
 
In September 1992, a VA orthopedic examination was conducted.  
The report noted the veteran's complaints of periodic hip 
pain.  Physical examination of the hips revealed a normal 
appearance, without scars, effusion or erythema.  Range of 
motion testing revealed that both hips flexed to 125 degrees 
and had full and normal extension, abduction and adduction.  
They both had external rotation to 50 degrees and internal 
rotation to 15 degrees with minimal discomfort.  X-ray 
examination of the pelvis revealed no significant findings.  
The report concluded with a diagnosis of normal hips. 

A neurological examination, performed in September 1992, 
noted the veteran's complaints of chronic, constant hip pain, 
worse on the left, somewhat relieved by "cracking her back."  
Physical examination revealed that the veteran moved quickly 
and was able to walk on her heels and toes easily.  Straight 
leg raising was positive about 90 degrees on the left.  
Rotation of the left hip caused wincing.  The report 
concluded with a diagnosis of hip pains, post traumatic, 
neurologically negative.

A treatment report, dated in June 1993, noted an assessment 
of depression.  A treatment report, dated in March 1994, 
noted the veteran's complaints of pain in the left ear for 
the past two weeks and bilateral hip pain for the past ten 
years.  An initial data base - Persian Gulf Registry 
examination, dated in June 1994, noted the veteran's 
complaints of bilateral hip pain.  Physical examination 
revealed no abnormalities of the bones, joints or muscles.  
Motor function was grossly intact.  Straight leg rasing tests 
was to 90 degrees, bilaterally, without pain or discomfort.
A psychiatric consultation report, dated in June 1994, noted 
that the veteran had issues dealing with childhood abuse, 
military harassment, and perceived failures.  

In July 1994, a hearing was conducted before the RO.  At the 
hearing, the veteran testified that she has intermittent 
ringing and some pain in her ears every once in awhile.  She 
indicated that this condition started as a result of her 
exposure to constant generator noise while stationed in the 
Persian Gulf.  In discussing her hip disorder, the veteran 
indicated that her activities are limited due to pain and 
fatigue.  The veteran also testified that she was pregnant, 
working part time, and attending college where her grades 
were good.  

An VA examination of the hips was conducted in August 1994.  
The report of this examination noted the veteran's complaints 
of bilateral hip pain, greater on the right than the left.  
Physical examination revealed bilateral hip pain on 
adduction.  The report concluded with a diagnosis of 
bilateral hip pain on manipulation.

An audiological evaluation in August 1994 noted the veteran's 
complaints of constant high pitched noise in both ears with 
varying intensity.  

In August 1994, a VA psychiatric examination was conducted.  
The report noted that the veteran was having trouble 
splitting her time between competing demands such as her 
studies and home life.  The veteran was casually dressed, 
with good hygiene.  She exhibited mild tangentiality at 
times.  Speech was normal, mood was sad, and affect was shy 
and very nervous.  Her thoughts were logical, with no 
evidence of any thought disorder.  There were no delusions or 
perceptual disturbances and her cognitive abilities were felt 
to be intact.  The report concluded with a diagnosis of PTSD, 
and a Global Assessment of Functioning (GAF) score of 60.  
The VA examiner also commented that the veteran's stressors 
were not life threatening, and that overall, her vocational 
and social impairment is in the borderline between the mildly 
to moderately impaired.  

In August 1994, a social and industrial examination was 
conducted.  The report noted that the veteran was married and 
pregnant with her first child.  She was going to college full 
time and was working part time when able.  The veteran 
reported that she has difficult controlling her temper and 
does not sleep well.  The report concluded with an assessment 
that the veteran was not able to be very specific about her 
in-service traumatic experiences, which she described as 
being degraded by her military commanders.  The examiner 
stated he was not able to identify symptoms of PTSD existing 
to any recognizable degree to clearly show any change or 
deterioration in a condition that someone has diagnosed as 
PTSD.

A letter from the veteran's private physician, dated in 
January 1995, noted that she had given birth to a child in 
November 1994.

A March 1996 treatment report noted the veteran's complaints 
of back pain extending down to both legs.  Physical 
examination of the back revealed no tenderness with normal 
movement.  The veteran's hips exhibited normal movement, and 
straight leg raising tests were to 90 degrees, bilaterally.  
The report concluded with diagnoses of chronic back and hip 
pain.  A psychiatric consultation, dated in March 1996, noted 
that the veteran was alert, oriented and coherent.  She 
maintained good eye contact, with some rapid speech, and 
suicidal and homicidal ideation.  The report concluded with 
an impression of PTSD.

A June 1996 treatment report noted the veteran's complaints 
of feeling tired and depressed.  She indicated that part of 
her condition was related to her pregnancy, but that part of 
it has been ongoing.  A treatment report, dated in July 1996, 
noted her complaints of angry outbursts and anxiety attacks.  
She reported a history of panic attacks since the age of 16.  
The report concluded with diagnoses of PTSD by history and 
panic disorder with agoraphobia.  A subsequent July 1996 
treatment report noted that the veteran's complaints of low 
back pain.  The report also noted that she was three months 
pregnant.  It concluded with an impression of history of 
chronic low back pain with no neurological deficit.  A 
February 1997 treatment report noted the veteran's complaints 
of low back pain.  X-ray examination of the lumbar spine 
revealed sacralization of the 5th diverticular vertebrae, 
well maintained intervertebral spaces and no sensory loss.  
The report concluded with a diagnosis of segmental anomaly of 
the lumbar spine, congenital in origin. A June 1997 treatment 
report noted the veteran's complaints of low back pain and 
spasms.  A follow-up report for low back pain, dated in July 
1997, noted that the veteran was able to walk on her toes and 
heels.  Patellae ankle reflexes are active and equal. 
Straight leg raising tests were to 90 degrees.  There was no 
signs of muscle atrophy or spasm.  

X-ray examination of the hips and pelvis, performed in 
November 1997, revealed no bone or joint abnormalities.  The 
report also noted that the pelvis, adjacent soft tissue and 
hips were normal.  An orthopedic consultation, dated in 
December 1997, noted that anterior-posterior X-ray 
examination of the pelvis was normal.  The report noted the 
examiner's opinion that the veteran was experiencing 
mechanical low back pain.  

A treatment report, dated in January 1998, noted the 
veteran's complaints of low back and upper back pain for 
years.  Physical examination of the hips revealed a normal 
range of motion, bilaterally.  

A February 1998 treatment report noted that the veteran had 
been issued a TENS unit for one month for chronic low back 
pain.

From October 13 to 16, 1998, the veteran was hospitalized for 
symptoms of anxiety.  She described symptoms of chest pain, 
palpitations, tremors, and depersonalization, with symptoms 
lasting from minutes to hours.  The report noted a history of 
intermittent panic type symptoms first experienced at the age 
of 15, and progressively worsening since then.  She related 
that her problem was particularly bad in July 1998 when she 
had agoraphobic type symptoms and was afraid to leave her 
house.  She also described depressive symptoms of decreased 
energy, insomnia, anorexia and weight loss, and vague 
symptoms of anhedonia.  Stresses in her life included taking 
care of two small children and recently returning to school 
in the fall.  Mental status examination revealed no speech or 
psychomotor abnormalities.  Affect was constricted, but 
reactive, and mood was euthymic.  She was fully oriented, 
without cognitive defects and average intellect.  Attention 
span and concentration was mildly impaired.  Remote and 
recent memory were intact and thought processes were coherent 
and logical.  She denied being suicidal or homicidal.  She 
gave no evidence of delusional thinking and denied any kind 
of hallucinations.  Her judgment was felt to be adequate and 
fair insight.  The veteran was released after three days with 
diagnoses of panic disorder and PTSD by history.  The report 
also noted a GAF score of 50-60.  During this 
hospitalization, psychiatric medications were started, and 
these were to continue after hospital discharge.

A treatment report, dated in November 1998, noted the 
veteran's complaints of tinnitus for the past three weeks.  

In July 1999, the veteran submitted numerous lay statements 
from friends, family and pastor in support of her claim.  The 
statements refer to symptoms such as panic attacks, fatigue, 
stress, and difficulty concentrating. 

An audiological evaluation in August 1999 noted an assessment 
of bilateral sensorineural hearing loss.  

A treatment report, dated in February 2000, noted the 
veteran's complaints of becoming increasingly depressed.  The 
veteran reported disappointment for having failed to obtain a 
grade in school, which took away the possibility for her 
graduating magna cum laude.  A March 2000 treatment report 
noted that the veteran continued to do well and was scheduled 
to graduate in June 2000.  

In September 2000, a VA ear examination was conducted.  The 
veteran reported symptoms of a dull aching to a roaring in 
the left ear.  She said that periodically there was a sharper 
or higher pitched noise which was piercing, intermitten, for 
only a second or two, and went through toward the right side.  
The report concluded with a diagnosis of tinnitus with 
associated frequency mild hearing loss.  The examiner also 
commented that the tinnitus was not of a severe quality but a 
persistent quality and frequency, a daily occurrence with 
intermittent high pitched sounds.

In September 2000, a VA examination for joints was conducted.  
The report of this examination noted that the veteran's 
claims file had been reviewed.  The veteran reported current 
complaints of bilateral pain in the hips.  The report noted 
that she did not experience weakness, had very little in the 
way of stiffness, and had no known swelling, heat, redness, 
instability, giving way or locking.  She believed she had 
some lack of endurance after a full day of walking.  Physical 
examination revealed a careful, but normal gait.  There was 
slight tenderness above the hip, no tenderness directly on 
palpation of either hip, and squeezing the pelvis together 
was not painful.  Standing and walking did not augment pain 
in the examination room.  In the supine position, the veteran 
was able to flex to 100 degrees on the right, with pain after 
90 degrees.  The right hip further exhibited adduction to 20 
degrees, with some discomfort after 10 degrees; abduction was 
to 30 degrees, with some discomfort after 20 degrees; 
external rotation was 30 degrees and painful; and internal 
rotation was 20 degrees with pain after 10 degrees.  Range of 
motion testing on the left hip revealed flexion to 100 
degrees with pain at 90 degrees; adduction to 20 degrees with 
minor discomfort; abduction to 30 degrees with minor 
discomfort; external rotation to 30 degrees, painful, and 
internal rotation was painful at 15 degrees.  Reflexes and 
sensation in the lower extremities were intact.  The report 
concluded with a diagnosis of history of stress fractures of 
the hip, bilaterally, with painful reduced motion.

In September 2000, a VA psychiatric examination was 
conducted.  The examination report noted the veteran's 
complaints of panic attacks about once a week, flashbacks, 
intrusive thoughts, nightmares, and interrupted sleep.  She 
continued to take psychiatric medication.  The veteran 
reported that she had been working part time, but that she 
had recently been laid off due to a lack of work.  She did 
computer graphics and was looking forward to working full-
time.  She lived with her husband and two small children.  
The report noted that the veteran got along well with her 
husband and that she had some friends and attended church.  
The report noted that the veteran graduated from college in 
May 2000.  Mental status examination revealed the veteran to 
be an alert, cooperative, friendly women who was neatly but 
casually dressed.  There were no loose associations or flight 
of ideas, no bizarre motor movements or tics.  Mood was tense 
but friendly, and affect appropriate.  No suicidal or 
homicidal ideation.  She was fully oriented, without 
delusions or hallucinations.  Memory for both remote and 
recent was good.  Insight, judgment and intellectual capacity 
were all adequate.  The report concluded with a diagnoses of 
PTSD and panic disorder with agoraphobia.  The report also 
noted a GAF score of 56, with moderate symptoms and 
difficulty in social and occupational functioning.  The 
report also noted that the veteran had been able to 
successfully complete her college requirements, and had 
friends and outside interests.

II. Analysis

The file shows that through correspondence, rating decisions, 
the statement of the case, and supplemental statements of the 
case, the RO has notified the veteran of the evidence 
necessary to substantiate her claims for higher ratings for 
service-connected PTSD with depression, tinnitus, and 
bilateral hip disorders.  Pertinent medical records have been 
obtained, and the veteran has been provided with multiple VA 
examinations.  The Board finds that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), and the 
related companion VA regulation, have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A.  PTSD with depression

The RO initially assigned a 10 percent rating for service-
connected PTSD with depression, and it increased the rating 
to the current 30 percent level.

The criteria for evaluating mental disorders were changed 
during the course of the appeal.  Either the old or new 
rating criteria may apply to the veteran's case, whichever 
are more favorable to her, although the new criteria are only 
applicable to the period of time since their effective date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 3-
2000.

Under the old criteria, in effect prior to November 7, 1996, 
PTSD with depression is rated 10 percent when there is less 
than the criteria for a 30 percent disability rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent rating 
is assigned when there is definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms result 
in such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  [For the purpose of rating under the old 
criteria, the term "definite" has been construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93.]  A 50 percent rating is assigned when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  [The Board notes that 
Code 9411 is the code for PTSD.  Depression has a different 
numbered code, but the same rating criteria apply.]

Under the new rating, effective from November 7, 1996, PTSD 
with depression is rated 10 percent when it is productive of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress; or symptoms controlled by continuous medication.  A 
30 percent evaluation is assigned where there is disability 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

The evidence shows that for some time after service the 
veteran did fairly well despite her psychiatric symptoms, but 
they intensified and she had to be hospitalized for a few 
days in October 1998 to get them under control.  She was 
started on psychiatric medications during that admission,, 
and her GAF score on leaving the hospital was in the 50-60 
range.  According to the September 2000 VA examination, the 
veteran has continued to take psychiatric medication.  This 
examination noted essentially normal objective findings, 
except for some tenseness of mood, and the veteran reported 
symptoms such as panic attacks once a week.  As to social 
interactions, this examination noted that she lived with her 
husband and two small children, and she had friends and 
outside interests.  From the occupational standpoint, this 
examination noted she recently completed college, she worked 
part-time at a job until recently losing it for lack of work, 
and she was looking forward to full-time work.  The doctor at 
this examination assigned a GAF score of 56, and noted there 
were moderate symptoms and difficulty in social and 
occupational functioning.  

The above and similar psychiatic evidence of record shows the 
veteran does have genuine impairment from her PTSD with 
depression, yet it appears to be no more than 30 percent 
disabling under either the old or new rating criteria.  Under 
the old criteria, "definite" social and industrial impairment 
is rated 30 percent; and "definite" for this purpose means 
"more than moderate but less than rather large."  As noted, 
the last VA examination described psychiatric impairment as 
moderate, and the GAF scores have been in that range.  The 
veteran's ability to complete her college studies, with some 
employment at the same time, and her generally good social 
adaptation, is consistent with no more than a definite (30 
percent) degree of social and industrial impairment.  As to 
the new criteria, the described psychiatric symptoms (e.g., 
panic attacks about once a week) are consistent with a 30 
percent rating, as is the presence of some occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).  

In the judgment of the Board, the veteran's PTSD with 
depression is currently no more than 30 percent disabling.  
The preponderance of the evidence is against the claim for a 
higher rating for this disability.  Thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

B.  Tinnitus

Prior to June 10, 1999, the rating schedule provided that 
tinnitus is rated 10 percent when it is persistent as a 
symptom of head injury, concussion, or acoustic trauma.  
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  Effective 
June 10, 1999, the rating schedule provides that tinnitus is 
rated 10 percent if it is recurrent.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2001).

The RO has assigned a 10 percent rating for tinnitus as of 
the date service connection became effective (July 1, 1992, 
the day after separation from service).  The veteran has been 
assigned the maximum schedular 10 percent rating for 
tinnitus.  

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.  Such factors do not 
appear in this case, and the schedular 10 percent rating 
which has been assigned for tinnitus adequately compensates 
the veteran for the related industrial impairment.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  The Board 
does not have the authority to assign an extraschedular 
rating in the first instance, and under the facts presented 
there is no basis for the Board to refer this issue to 
designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brwon, 9 Vet.App. 337 
(1996).  

Although this is an initial rating case, since the veteran 
has been assigned the maximum rating of 10 percent for 
tinnitus since the effective date of service connection, 
there is no question of "staged ratings" (i.e., different 
percentage ratings for different periods of time, based on 
the facts found) since the effective date of service 
connection.  Fenderson v. West, 12 Vet.App. 119 (1999).  

In March 2002 written argument to the Board, the veteran's 
reprentative argued that a 10 percent rating per ear should 
be assigned for tinnitus.  However, the rating schedule 
contemplates that tinnitus (like a number of other conditions 
listed in the rating schedule) is but a single disability, 
whether one or both ears are involved, and separate ratings 
per ear are not permitted.

The preponderance of the evidence is against the claim for a 
higher rating for this disability.  Thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.



C.  Right and left hip disabilities

The RO has assigned a 10 percent rating for residuals of a 
stress fracture of the right femoral neck, and a 10 percent 
rating for residuals of a stress fracture of the left femoral 
neck, as of the date service connection became effective 
(July 1, 1992, day after service separation).

Malunion of the femur with slight knee or hip disability 
warrants a 10 percent evaluation, and malunion of the femur 
with moderate knee or hip disability warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  The RO 
has rated the veteran's right and left hip conditions, by 
analogy, under this code.  Although the service-connected 
conditions involve residuals of fractures of the right and 
left femoral necks, X-rays for many years have been normal 
and indicate the old stress fractures have healed without 
malunion of either the right or left femur.  Since there is 
no malunion of the femurs, there can be no disability 
associated with malunion.  This code does no support higher 
ratings for the right and left hip conditions.

Consideration has been given to rating the right and left hip 
conditions under codes related to limitation of motion of the 
hips.

Limitation of extension of the thigh to 5 degrees warrants a 
10 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 
5251.  

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation, and limitation to 30 degrees warrants 
a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.

Limitation of rotation of the thigh, cannot toe-out more than 
15 degrees, affecting leg, or limitation of adduction, cannot 
cross legs, warrants a 10 percent evaluation. Limitation of 
abduction of the thigh, motion lost beyond 10 degrees, 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253.

Medical records for a number of years after service generally 
show no limitation of motion of the right and left hips.  
However, some limitation of motion of the hips was reported 
at the September 2000 VA examination, and it will be assumed 
that such limitation is due to residuals of stress fractures 
of the right and left femoral necks.  As to the right hip, 
this examination showed the following range of motion: 
flexion to 100 degrees (with some pain after 90 degrees); 
adduction to 20 degrees (with some discomfort after 10 
degrees); abduction to 30 degrees (with some pain after 20 
degrees); external rotation to 30 degrees (with some pain); 
and internal rotation to 20 degrees (with pain beginning at 
10 degrees).  As to the left hip, this examination showed the 
following range of motion: flexion to 100 degrees (with pain 
at 90 degrees); adduction to 20 degrees (with minor 
discomfort); abduction to 30 degrees (with minor discomfort); 
external rotation to 30 degrees (with pain); and internal 
rotation (with pain beginning at 15 degrees).

The foregoing reported motion, compared to the limitation-of-
motion codes, indicates that residuals of a stress fracture 
of the right femoral neck are no more than 10 percent 
disabling, and residuals of a stress fracture of the left 
femoral neck are no more than 10 percent disabling.  Such is 
the case even when the effects of pain are considered, such 
as assuming that motion of the joint is limited to the point 
where pain begins, and taking into account the effects of 
pain on use of the joint.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet.App. 202 (1995).   

The weight of the evidence shows that residuals of a stress 
fracture of the right femoral neck is currently no more than 
10 percent disabling, and residuals of a stress fracture of 
the left femoral neck is currently no more than 10 percent 
disabling.  This is an initial rating case, and consideration 
has been given to higher "staged ratings" since the effective 
date of service connection.  Fenderson, supra.  The RO has 
made the current ratings of 10 percent per hip effective 
since the effective date of service connection.  The evidence 
indicates that since service neither the right nor left hip 
condition has been more than 10 percent disabling during any 
distinct period of time.  Thus higher staged ratings since 
the effective date of service connection are not warranted.

The preponderance of the evidence is against the claims for 
higher ratings for these disabilities.  Thus the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A higher rating for PTSD with depression is denied.

A higher rating for tinnitus is denied.

A higher rating for residuals of a stress fracture of the 
right femoral neck is denied.

A higher rating for residuals of a stress fracture of the 
left femoral neck is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

